DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Amendment After Final Action under 37 C.F.R. § 1.116
	The ‘Amendment After Final Action under 37 C.F.R. § 1.116’, filed 23 September 2021, has been ENTERED and the allegations/arguments presented have been fully considered.

Status of Claims
	Claims 2 and 4 are canceled.
	Claims 1, 5, 6, 9, 10, 11, 13, and 16 are amended.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
In response to the ‘Objection to Claims, Minor Informality’ found in the ‘Final Office Action’, mailed 23 June 2021, the ‘Amendment After Final Action under 37 C.F.R. § 1.116
In response to the ‘Claim Rejections – 35 U.S.C. § 112(a), New Matter – Promoter Variants Comprise Nucleic Acids Which Are At Least 70% Identical To The Gene Sequences’ found in the ‘Final Office Action’, mailed 23 June 2021, the ‘Amendment After Final Action under 37 C.F.R. § 1.116’, filed 23 September 2021, amends independent claim 1 to provide for the variants to “comprise nucleic acids which are at least 98% identical to SEQ ID NO: 01-04, 09, or 13” and deletes the language “the gene sequences mentioned above, the identity being the identity over the total length of the corresponding nucleic acid” from claim 1. It is alleged/argued on page 8 that the amendments to the claims obviates this rejection. In view of the amendments to the claims, the allegation/argument is found persuasive.
In response to the ‘Claim Rejections – 35 U.S.C. § 112(b), Vague and Indefinite’ and ‘Claim Rejections – 35 U.S.C. § 112(b), Lack of Antecedent Basis’ found in the ‘Final Office Action’, mailed 23 June 2021, the ‘Amendment After Final Action under 37 C.F.R. § 1.116
The most relevantly identified references are U.S. Patent Application Publication No. 2009/0209007 (‘PTO-892’, mailed 31 January 2020; “MEIMA”), Binder et al. (A High-Throughput Approach to Identify Genomic Variants of Bacterial Metabolite Producers at the Single-Cell Level. 2012. Genome Biology. Vol. 13, No. 5, R40, p1-12; ‘Information Disclosure Statement’, filed 31 January 2020; “BINDER”), and Marciniak et al. Comparative Transcriptional Analysis of Bacillus Subtilis Cells Overproducing Either Secreted Proteins, Lipoproteins or Membrane Proteins. 2012. Microbial Cell Factories. Vol. 11, No. 1, 66, p1-13; ‘Information Disclosure Statement’, filed 31 January 2020; “MARCINIAK 2012”). MEIMA discloses cells comprising vectors that comprise an htrA promoter of B. subtilis in operably linked with GFP, pPhtrA-gfp-amyE.  However, as persuasively argued in the ‘Amendment’ (p13), filed 14 December 2020: 1) independent claim 1 is amended to recite “the at least one promoter is selected from the group consisting of a cd0706-promoter having SEQ ID No. 01, a cg0996-promoter SEQ ID No. 02, a cg0998-promoter SEQ ID No. 03, a cg1325-promoter SEQ ID No. 04, a liaI-promoter SEQ ID No.  09, a mpr-promoter SEQ ID No. 13, and variants of the any of the above promoters…”; 2) MEIMA does not disclose or suggest the recited limitations as amended.  BINDER describes a genetically modified cell that comprises a gene sequence encoding GFP, where the expression of GFP depends upon the intracellular concentration of a particular metabolite. BINDER indicates the expression of GFP is under the control of a heterologous promoter. MARCINIAK describes genetically modified B. subtilis that overproduce heterologous secreted proteins, where the expression is under the control of the htrA or Hal promoter. It should be Amendment’ (p14-16), filed 14 December 2020: 1) the cells according to the claimed invention are able to indicate that the protein of interest is expressed and is secreted into the extracytosolic space; 2) the promoters utilized in BINDER are not the claimed promoters and depend on the interaction of the protein of interest within the cytoplasm and are thus not able to detect the protein secreted into the extracytosolic space; 3) neither BINDER nor MARCNIAK teach or suggest the promoters as claimed.  Neither BINDER nor MARCINIAK teaches or suggests “the at least one promoter is selected from the group consisting of a cd0706-promoter having SEQ ID NO: 01, a cg0996-promoter having SEQ ID NO: 02, a cg0998-promoter having SEQ ID NO: 03, a cg1325-promoter having SEQ ID NO: 04, a liaI-promoter having SEQ ID NO: 09, a mpr-promoter having SEQ ID NO: 13, and variants of the any of the above promoters, wherein the variants comprise nucleic acids which are at least 98% identical to SEQ ID NO: 01-04, 09, or 13”.
In view of the amendments to the claims in the ‘Amendment After Final Action under 37 C.F.R. § 1.116’, filed 23 September 2021, along with the accompanying allegations/arguments, all grounds of rejection in the ‘Final Office Action’, mailed 23 June 2021, have been overcome. No other grounds for rejection are present. 
No pending United States applications have been identified with claims directed to the same invention as claimed herein.
Therefore, claims 1, 3, and 5-16 are deemed allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636